Simpson, /., concurring: I agree with the majority in allowing the taxpayer head-of-household treatment, but I wish to express my reasons for reaching that conclusion. In 1954, the law was changed to allow a taxpayer head-of-household treatment when he maintained his parents in a separate household. Our question is in what kind of household must the parent be maintained. In referring to the provisions relating to head-of-household tax treatment, the committee reports frequently use the term “home” as a synonym for “household.” H. Rept. No. 1337, to accompany H.R. 8300 (Pub. L. No. 591), 83d Cong., 2d Sess., p. 5 (1954); S. Rept. No. 1622, to accompany H.R. 8300 (Pub. L. No. 591), 83d Cong., 2d Sess., pp. 4, 5 (1954). Thus, Congress contemplated that the taxpayer could qualify for head-of-household treatment if he provided a home for his parents. But was the term “home” intended to refer only to a house or an apartment, or was it intended to also include sleeping rooms in such, places as nursing homes or homes for the aged ? I can perceive no reason for distinguishing between an efficiency apartment and a sleeping room. In some situations, the sleeping room might be the more suitable home for the parent — and the more burdensome for the taxpayer to provide. For these reasons I conclude that Congress intended to include rest home accommodations within the meaning of “household.” Featherston and iRwiN, JJagree with this concurring opinion.